Citation Nr: 1419302	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied, in pertinent part, entitlement to service connection for bilateral hearing loss.

In April 2013, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) at the RO.  In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), which was also held at the RO.  There were no other witnesses at the March 2014 hearing before the undersigned VLJ.  Transcripts of the DRO hearing and the hearing before the undersigned VLJ are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development of the evidence is necessary before the Board may adjudicate this matter.  Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a copy of hearing test results obtained when tested by his employer at the beginning of his present career.  The Veteran should be advised that he may request VA's assistance in obtaining medical records from his employer as well as the procedures to follow should he require VA's assistance.

2.  Schedule a VA audiologic examination for a determination regarding whether the Veteran presently suffers from bilateral hearing loss as defined in VA regulations (see 38 C.F.R. § 3.385).  If so, the examiner must review all relevant evidence of record and obtain a thorough history from the Veteran and opine regarding whether it is at least as likely as not (50 percent or greater likelihood) that such hearing loss is related to service.

Note: the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale for all opinions must be provided.  
The examination report nonetheless must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

3.  Upon completion of this and any other necessary development, readjudicate the claim of entitlement to service connection for bilateral hearing loss in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



